Exhibit 10.37

THIRD AMENDMENT TO EMPLOYMENT AGREEMENT

THIS THIRD AMENDMENT TO EMPLOYMENT AGREEMENT, (this “Agreement”) is made as of
March 6, 2008, by and among Cosmo La Forgia (“Executive”), VS Parent, Inc., a
Delaware corporation, (“Parent”), Vitamin Shoppe Industries Inc., a Delaware
corporation (the “Company”), and VS Holdings, Inc., a Delaware corporation
(“Holdings”).

Reference is made to that certain Amendment to Employment Agreement by and
between Executive, Parent, Company, and Holdings dated June 12, 2006, as amended
by that certain Second Amendment to Employment Agreement dated December 28, 2007
(collectively, the “Employment Agreement”).

WHEREAS, the parties to this Agreement desire to amend the Employment Agreement
as provided herein;

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

1. The Employment Agreement is hereby amended as follows:

 

  (a) Section 2 is hereby amended and restated as follows:

2. Term. Subject to the terms and provisions of Section 3, the employment
relationship between Executive and Company shall be “employment-at-will” and
shall not be for any definite period of time and may be terminated by either
Executive, or by Company, at any time and for any, or for no, reason. The
provisions of this Agreement, including but not limited to the provisions of
Section 3 hereof, shall be in effect through June 11, 2010 (the “Expiration
Date”), after which this Agreement shall be of no further force or effect, other
than the first sentence of this Section 2 and those provisions hereof that are
stated to survive the termination or expiration hereof. Executive shall have the
right to request that Company review the term of this Agreement and extend the
term hereof for an additional year, provided that Company may, in its sole and
absolute discretion, decline to do so. The first sentence of this Section 2 may
be amended only by a written agreement signed by Executive and the Chief
Executive Officer of Company.

 

  (b) Section 3(C)(i) is hereby amended and restated as follows:

(i) Pay the Executive his then base salary (“Base Salary”) from the date of the
termination of the Executive’s employment through the date that is the earlier
of (1) the Expiration Date, and (2) twelve (12) months following Executive’s
termination; provided, however, if Executive’s employment is terminated
hereunder prior to June 12, 2008, his Base Salary shall be paid



--------------------------------------------------------------------------------

through June 11, 2009. Such payments shall be payable under a fixed payment
schedule on a weekly basis following the Executive’s termination in the same
manner as the same was paid prior to Executive’s termination and shall be
subject to all applicable federal and state withholding taxes.

 

  (c) Section 3(D)(i) is hereby amended and restated as follows:

(i) Pay to the Executive his Base Salary from the date of the termination
through the date that is the earlier of (1) the Expiration Date, and (2) twelve
(12) months following the Adverse Change in Status; provided, however, if
Executive’s employment is terminated hereunder prior to June 12, 2008, his Base
Salary shall be paid through June 11, 2009. Such payments shall be payable under
a fixed payment schedule on a weekly basis following the Executive’s termination
in the same manner as the same was paid prior to Executive’s termination and
shall be subject to all applicable federal and state withholding taxes.

 

2. Capitalized terms used but not defined herein shall have the meanings
ascribed to such terms in the Employment Agreement.

 

3. This Agreement is an amendment to the Employment Agreement, and to the extent
there is a discrepancy between this Agreement and the Employment Agreement, this
Agreement shall control and supersede the Employment Agreement to the extent of
such discrepancy. The Employment Agreement otherwise remains in full force and
effect.

 

4. This Agreement, the Employment Agreement (as amended by this Agreement), and
those documents expressly referred to herein embody the complete agreement and
understanding among the parties and supersede and preempt any prior
understandings, agreements or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way.

*    *    *    *

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

/s/ Cosmo La Forgia

COSMO LA FORGIA VS HOLDINGS, INC. By:  

/s/ Thomas Tolworthy

Name:  

Thomas Tolworthy

Its:  

Chief Executive Officer

VITAMIN SHOPPE INDUSTRIES INC. By:  

/s/ Thomas Tolworthy

Name:  

Thomas Tolworthy

Its:  

Chief Executive Officer

VS PARENT, INC. By:  

/s/ Thomas Tolworthy

Name:  

Thomas Tolworthy

Its:  

Chief Executive Officer